PER CURIAM.
By Petition for Writ of Habeas Corpus petitioner seeks release from the State Prison. He is currently serving five sentences of eighteen months each to run concurrently pursuant to judgments of conviction of uttering forged instruments during July 1959. The instruments were five forged checks each in an amount less than one hundred ($100) dollars.
The return of the respondent admits the illegality of the sentences and recommends that the petitioner be remanded to the respondent for the ultimate imposition of a proper sentence. This is another case in which the respondent appears to rely upon the provisions of Chapter 59-31, Laws of *738Florida, 1959, F.S.A. §§ 831.01, 831.02. Respondent does not assault the validity of that statute. The case comes to us here in identically the same posture as did Mott v. Cochran, Fla., 117 So.2d 408. For the same reasons and subject to the same conditions as were announced by us in Mott v. Cochran, supra, the petitioner is hereby remanded to the custody of the respondent for delivery to the sheriff of Palm Beach County, Florida, and by him to be presented before the Judge of the Criminal Court of Record of said county for the imposition of such lawful sentences as said Court may see fit to impose and with appropriate credit on any new sentence for the time served and gain time earned under the present sentences.
It is so ordered.
THOMAS, C. J., and ROBERTS, DREW, THORNAL and O’CONNELL, JJ-, concur.